Case: 19-60336     Document: 00515665121         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               December 8, 2020
                                  No. 19-60336                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Yanhong Li,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 656 946


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Yanhong Li, a native and citizen of China, petitions for review of the
   decision by the Board of Immigration Appeals (BIA) dismissing her appeal of
   the immigration judge’s (IJ) denying, based on an adverse credibility
   determination, Li’s application for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60336       Document: 00515665121           Page: 2   Date Filed: 12/08/2020




                                      No. 19-60336


   protection under the Convention Against Torture. Li claims that, in reaching
   such a determination, the IJ and BIA misconstrued the record concerning:
   the dates surrounding her second China-mandated abortion; her
   misrepresentations to the Government; and her attendance at family
   planning examinations between 2000 and 2013.
            We review the BIA’s decision and will consider the IJ’s underlying
   decision only if it influenced the determination of the BIA. Ontunez-Tursios
   v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). When, as here, the BIA affirms
   the decision of the IJ and relies on reasoning provided in the IJ’s decision, we
   review both decisions. See Theodros v. Gonzales, 490 F.3d 396, 400 (5th Cir.
   2007).
            Questions of law are reviewed de novo. Ontunez-Tursios, 303 F.3d at
   348.       Further, the BIA’s factual findings, including credibility
   determinations, are reviewed under the substantial-evidence test, meaning
   that we may not overturn the BIA’s factual findings unless the evidence
   compels a contrary conclusion. Wang v. Holder, 569 F.3d 531, 536–37 (5th
   Cir. 2009).
            Additionally, as in this instance, for claims for asylum and withholding
   of removal, the BIA or “an IJ may rely on any inconsistency or omission in
   making an adverse credibility determination as long as the totality of the
   circumstances establishes that an asylum applicant is not credible”. Id. at
   538 (internal quotation marks, citation, and emphasis omitted). We will
   “defer therefore to an IJ’s credibility determination unless, from the totality
   of the circumstances, it is plain that no reasonable fact-finder could make
   such an adverse credibility ruling”. Id. (internal quotation marks and citation
   omitted). To otherwise obtain relief, Li must show, at least, that “any
   reasonable adjudicator would be compelled” to find that her testimony is
   credible. 8 U.S.C. § 1252(b)(4)(B).




                                           2
Case: 19-60336      Document: 00515665121         Page: 3   Date Filed: 12/08/2020




                                   No. 19-60336


          The BIA found that Li provided conflicting facts at her asylum
   interview and in her hearing testimony. Li conceded she provided conflicting
   statements in her hearing testimony and at her asylum interview regarding
   her misleading the Government about providing fraudulent documents when
   she applied for a visa. Further, she provided conflicting answers on whether
   she attended mandated gynecological examinations between 2000 and 2013.
   When asked whether she understood the interpreter present at the hearing,
   she testified she did.
          Based on the record, and under the totality of the circumstances, Li
   has not shown that no reasonable factfinder could make an adverse credibility
   ruling against her. See Wang, 569 F.3d at 538. Nor has she shown that “any
   reasonable adjudicator would be compelled” to find her testimony credible.
   § 1252(b)(4)(B).
          DENIED.




                                         3